—Appeal from a judgment (denominated order and judgment) of Supreme Court, Yates County (Bender, J.), entered October 23, 2001, which granted the CPLR article 78 petition seeking to compel payment of General Municipal Law § 207-c benefits.
It is hereby ordered that the judgment so appealed from be and the same hereby is reversed on the law without costs and the petition is dismissed.
Memorandum: Petitioner is employed as a deputy sheriff for respondent County of Yates Sheriffs Department. In January 2001, he sustained a back injury when he slipped on ice and/or snow and fell while performing a routine building check as part of his patrol duties. Respondents denied petitioner’s application for benefits pursuant to General Municipal Law § 207-c, and petitioner commenced this CPLR article 78 proceeding seeking to compel the payment of those benefits. We agree with respondents that Supreme Court erred in granting the petition. Section 207-c benefits are available “for injuries incurred in the performance of special work related to the nature of heightened risks and duties” (Matter of Balcerak v County of Nassau, 94 NY2d 253, 259). Here, the routine building check by petitioner did not involve a heightened risk or duty entitling him to benefits under General Municipal Law § 207-c (see Balcerak, 94 NY2d at 259-260; Matter of Stalter v Scarpato, 297 AD2d 382; Matter of Bonkoski v Village of Suffern, 296 AD2d 404; Matter of Sills v Livingston, 294 AD2d 922; Matter of Sutherland v Village of Suffern, 289 AD2d 582, lv denied 97 NY2d 613; Matter of Ertner v County of Chenango, 280 AD2d 851).
All concur except Lawton, J., who dissents and votes to affirm in the following memorandum.